Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/3/2020, and 11/06/2020 were filed before the filing of a first office action on the merits after RCE or with correlated filing fee.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s Statement of Reasons for Allowance


Claims 1-5, 8, 22-26, 29-31, 33, and 35 are not rejected under 35 U.S.C. § 101, because they are directed to a judicial exception (e.g., an abstract idea, etc.) but recite significantly more. The PTAB found on 2/13/2018 that limitations directed towards a location based trigger in this context present significantly more than the abstract idea itself:
our focus is on the second step of the Alice two-step test. We do not agree with the Examiner (Final Act. 2—3; Ans. 6) that selectively rendering on the consumer’s electronic device a map of the physical location at which the device is detected is a routine function capable of being performed by a generic computing device. Instead, we agree with Appellants that such rendering of a map of the physical location at which the electronic device is detected requires substantial programming of the computer into what amounts to a specifically tailored device, and would thereby amount to significantly more than the abstract idea of merely providing a user with a pre-made copy of a map for a location widely visited by consumers.  

Appeal 2016-006729, pg. 5.  As such, the § 101 rejection has been withdrawn.

The prior art rejection is withdrawn because based on the instant amendment it would take improper hindsight and piecemeal to erect a § 103 rejection of the totality of the claim limitations presented herein.  There being no further objections or rejections outstanding, the pending claims are hereby allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082. The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J JACOB/Examiner, Art Unit 3696